DETAILED ACTION
Receipt is acknowledged of Applicant’s remarks, filed on 22 February 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 remain rejected under 35 U.S.C. 103 as being unpatentable over US 20020110585 (“Godbey”) in view of WO 98/29231 (“Calhoun”).  Both references cited on the IDS filed on 11 September 2019.
Godbey teaches a therapeutic agent delivery device having a texturized protective backing, preferably with three-dimensional surface features (see, e.g., abstract).
Regarding claim 1, the disclosed device comprises a support (e.g. backing) (see [0029]) and pressure adhesive layer provided on the support (see [0036]).  A release liner is attached to the pressure-sensitive adhesive layer (see [0138]), wherein the support is a three-dimensional patterned sheet with a plurality of protruded lines and recessed lines parallel and linearly extending are formed inside and outside lines in a plurality of figures partitioned by the lines, walls of the protruded lines and recessed liens in some of the figures are formed to be inclined by different inclination angels with respect to a base (see Figs. 2b, 3, and 4 and [0030]-[0033]).
Regarding claim 6, disclosed backing materials include, e.g., polyethylene (see [0027]).
Godbey differs from the instant claims in that it does not teach protruded lines having different heights from the base part, however this feature is taught by Calhoun, which teaches a shape of embossings for either pattern 14 or 16 or both, ranging from a constant radius of curvature to a polygonal shape of at least 2 surfaces within the depression in web 10 causing the embossing (see page 7, lines 9-13 and Fig. 2).  See also page 9, lines 2-31, describing the depths of the embossings.
Regarding the configurations recited in claims 2, 3, and 5, these are deemed to be a matter of design choice, and thus do not serve to patentably distinguish the claimed subject matter over the prior art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  See MPEP 2144.04 (IV)(B).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to invent a patch as recited in claim 1, as taught by Godbey in view of Calhoun.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a patch because providing a drug delivery device with a texturized backing imparts several advantageous properties to the device, e.g., enhanced ability to camouflage wrinkles and swelling, greater permeability of the backing to water vapor and oxygen, improved flexibility and conformability, and thus, enhanced comfort for the host wearing the device, as explained by Godbey (see, e.g., abstract).   
*  *  *  *  *
Response to Arguments
Applicant's arguments filed on 22 February 2022 have been fully considered but they are not persuasive.  Applicant argues that one of ordinary skill in the art would not have combined Godbey and Calhoun, but if combined, the result would not be the presently-claimed invention because, Applicant argues, in the final article of Calhoun, the multiply-embossed surface of the web is hidden from view.  See remarks, page 4. 
In response, Examiner respectfully submits that Calhoun was cited for the limited teaching of protruded lines having different heights from the base part.  Calhoun teaches a support element that has such a structure.  Thus, structural modification of the support element of Godbey with the advantageous structural features of the support element having protruded lines with different heights from the base part, as taught by Calhoun, would appeal to a person of ordinary skill in the art because of the benefit of, e.g., the ability of a pressure sensitive adhesive to permit fluid egress from the adhesive interface with a supporting substrate without specialized compositions or formulations of the pressure sensitive adhesive (see Calhoun, page 4, lines 26-29).  
*  *  *  *  *
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615